Case: 12-7119    Document: 17     Page: 1   Filed: 11/07/2012




           NOTE: This order is nonprecedential.


   Wniteb ~tate5 <!Court of ~peaI5
       for tbe jfeberaI <!Circuit

                  TERRY L. FARMER,
                   Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                        2012-7119


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2483, Judge Mary J.
Schoelen.


                      ON MOTION


                       ORDER

    Terry L. Farmer moves without opposition for a 60-
day extension of time to file his reply brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-7119   Document: 17    Page: 2    Filed: 11/07/2012




TERRY FARMER V. SHINSEKI                                2


    The motion is granted. Farmer's reply brief is due on
or before January 2,2013.

                                  FOR THE COURT


                                   /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk
    s27